 


               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL JACOBS,                           :    Civil No. 1:17-cv-0904
                                         :
                        Plaintiff,       :
                                         :
                 v.                      :
                                         :
COUNTY OF YORK, et al.,                  :
                                         :
                        Defendants.      :    Judge Sylvia H. Rambo

                                      ORDER
      In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED that Jacob’s motion for reconsideration (Doc. 23) is DENIED.



                                      s/Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      United States District Judge


Dated: April 25, 2019




 
